              Case 3:17-cv-05806-RJB Document 292 Filed 08/22/19 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 9

10
         STATE OF WASHINGTON,                             CASE NO. 17-5806 RJB
11
                                  Plaintiff,              ORDER SETTING SCHEDULE
12              v.                                        REGARDING MOTION FOR
                                                          RECONSIDERATION
13       THE GEO GROUP, INC.,
14                                Defendant.

15

16

17
             THIS MATTER comes before the Court on Defendant The GEO Group, Inc.’s (“GEO”)
18
     Motion for Reconsideration. Dkt. 289. The Court has considered the motion and the remaining
19
     file.
20
             On August 6, 2019, the Court issued an Order on cross motions for summary judgment
21
     which, in part, dismissed GEO’s defenses of derivative sovereign immunity and preemption.
22
     Dkt. 288. It denied the parties’ cross motions for summary judgment on the State’s claim under
23
     the Washington Minimum Wage Act. Id. On August 20, 2019, GEO filed a motion for
24


     ORDER SETTING SCHEDULE REGARDING MOTION FOR RECONSIDERATION - 1
              Case 3:17-cv-05806-RJB Document 292 Filed 08/22/19 Page 2 of 2



 1   reconsideration (Dkt. 289) of the August 6, 2019 order. Further, the United States filed a

 2   “Statement of Interest,” discussing the doctrine of intergovernmental immunity. Dkt. 290.

 3          Local Rule W.D. Wash. 7(h)(1) provides that, “[m]otions for reconsideration are

 4   disfavored.” Under Rule 7(h)(3), “[n]o response to a motion for reconsideration shall be filed

 5   unless requested by the court.”

 6          A response to the motion for reconsideration may be filed. Because the issues of

 7   derivative sovereign immunity and preemption seem to be intertwined with earlier resolved

 8   issues of intergovernmental immunity and unclean hands, and it appearing that “all rulings of a

 9   trial court are subject to revision at any time before the entry of judgment,” City of Los Angeles,

10   Harbor Div. v. Santa Monica Baykeeper, 254 F.3d 882, 888 (9th Cir. 2001)(internal quotation

11   marks and citation omitted), the parties may also address the issues regarding intergovernmental

12   immunity as raised in the Statement of Interest of the United States (Dkt. 290).

13          Responses, if any, shall be limited to 24 pages and filed on or before September 6, 2019.

14          A reply, if any, shall be limited to 12 pages and filed on or before September 10, 2019.

15          Oral argument is set for September 12, 2019 at 9:30 a.m.

16          The Motion for Reconsideration (Dkt. 289) is renoted for September 12, 2019.

17          IT IS SO ORDERED.

18          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

19   to any party appearing pro se at said party’s last known address.

20          Dated this 22nd day of August, 2019.

21

22
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
23

24


     ORDER SETTING SCHEDULE REGARDING MOTION FOR RECONSIDERATION - 2
